816 F.2d 671Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jessie P. CURRY, Plaintiff-Appellant,v.MFB, INC., Defendant-Appellee.
No. 86-3162.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1987.Decided April 7, 1987.

Jessie P. Curry, appellant pro se.
Thomas Allen Bright, Haynsworth, Marion, McKay & Guerard;  James Carlos Smith, Moore, Van Allen, Allen & Thigpen;  and James M. Miles, Haynsworth, Baldwin, Miles, Johnson, Greaves & Edwards, for appellee.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jessie P. Curry appeals the judgment of the district court dismissing her complaint against MFB Industries, Inc.  The judgment of dismissal was entered in this case on September 12, 1986.  Curry's notice of appeal was not filed until October 16, 1986, outside the thirty-day appeal period provided by Fed.R.App.P. 4(a)(1).  Moreover, Curry did not timely request the district court, pursuant to Fed.R.App.P. 4(a)(5), to extend the appeal period on account of excusable neglect.


2
In the absence of a notice of appeal filed within the thirty-day appeal period or within the appeal period as extended upon motion filed in the district court, we are without jurisdiction to consider this appeal.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983), cert. denied, 466 U.S. 975 (1984);  Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226 (4th Cir.1981).  Accordingly, we dismiss this appeal and dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.